                                                                                                                                                  27
AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                     v.                                            (For Offenses Committed On or After November I, 1987)



                    Erick Ines Carrillo-Torres                                     Case Number: 3:19-mj-20886

                                                                                  Dana M. Grimes
                                                                                  Defendant's Attorney


REGISTRATION NO. 83327298
THE DEFENDANT:
 IZl pleaded guilty to count(s) _I_o_f_.._,~v_:_'..":__:1-1_'..~_:_",._ _ _ _ _ _ _ _ _ _ _ _ _ _ _~------
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

      The defendant has been found not guilty on count(s)
      Count(s)
                                                                             -------------------
                                                                                dismissed on the motion of the UnitedStates.
                   ----------------~


                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               [}. TIME SERVED                                    _ _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZI Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
     Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, February 15, 2019
                                                                                Date of Imposition of Sentence


Received
             -------~
             DUSM
                                                                                HO 0    BLE KAREN S. CRAWFORD
                                                    FILED                       UNITED STATES MAGISTRATE JUDGE

                                                   Feb 15 2019           I
Clerk's Office Copy                           CLERK, U.S. DISTRICT COURT                                                     3: l 9-mj-20886
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                          BY          s1 micas       DEPUTY
